Reynolds, J.
Appeal from a judgment of the County Court, Ulster County, upon a verdict convicting appellant of the crimes of selling and possessing a narcotic drug (former Penal Law, § 1751, subd. 1; § 1751-a, subd. 1). The instant record contains ample evidence for the jury to find appellant guilty beyond a reasonable doubt both of the sale and possession of narcotics (see People v. Wright, 20 A D 2d 652, affd. 15 N Y 2d 555). The jury could clearly accept Detective Polizzi’s testimony as to what transpired and, by inference, conclude that appellant intended to make the sale to Polizzi. Absolute certainty is not required when the evidence logically points to the defendant’s guilt (see People v. Regina, 19 N Y 2d 65; People v. Eckert, 2 N Y 2d 126). We find no merit in appellant’s additional contention and, accordingly, the judgment must be affirmed. Judgment affirmed. Herlihy, J. P., Reynolds, Aulisi, Cooke and G-reenblott, JJ., concur in memorandum by Reynolds, J.